DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 16/263,528 filed on
10/19/2021.
Status of Claims:
Claims 1-2, 4-9, 11-16, and 18-23 are pending in this Office Action.
Claims 3, 10, 17, and 21 are canceled in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered. 
Response to Arguments
Applicant’s arguments filed in the amendment filed 09/20/2021 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (US PGPUB 20140074802) “Blount” in view of Benker et al. (US PGPUB 20180373893) “Benker”.
Regarding claim 1, Blount teaches a computer-implemented method comprising: identifying, by a computing device, a plurality of snapshots within a family (Table on pg. 3 & [0031]: The TABLE (family) includes inode number for selected files (snapshots) to be deleted, a file name of the selected file and lists of data chunk tuples for each file. Thus, snapshots within a table or family are identified for subsequent deletions); acquiring a family token associated with a snap file corresponding to each respective snapshot of the plurality of snapshots within the family (Table on pg.3 & [0025]: The table may include identifying information such as a remote inode number (family token) or other identifier uniquely associated with the copy of the selected file (snap file), the name of the copy of the selected file, and a list of data chunk tuples that identify wherein in the remote cluster the copy of the selected file resides. In some embodiments, only a portion of the selected file is to be securely deleted. As such, the start and end blocks of the portion are listed in the table. Thus, portions (snapshots) of the selected filed (snap file) are chosen to be securely deleted such that it has a start and end block clearly indicating the portions to be deleted. Also, only the selected portions are able to be up for deletion of the inode number (family token)  so this is equivalent to acquiring family token that associates with a snap file (snap file) for the respective data chunks (snapshots)) determining that multiple snapshots of the plurality of snapshots within the family are marked for deletion, wherein determining that the multiple snapshots of the plurality of snapshots within the family are marked for deletion includes marking the multiple snapshots for deletion by a Common Block File System (CBFS) layer, wherein the CBFS is configured to register a respective snapshot of the multiple snapshots and mark the respective snapshot for deletion(Table on pg. 3 & [0031]: The data tuples (snapshots) that are included in the lists are those portions of the file (plurality of snapshots within the family) that are marked as needing to be subjected to a secure delete operation at the home site. This means that the system determines the to-be-deleted portions of the file by examining the “list of data chunk tuples” and also mark the respective portions up for deletion); 
Blount does not explicitly teach aggregating truncation, via the CBFS layer, of the multiple snapshots based upon, at least in part, determining that the multiple snapshots of the plurality of snapshots within the family are marked for deletion; and in response to 
Benker teaches aggregating truncation, via the CBFS layer, of the multiple snapshots based upon, at least in part, determining that the multiple snapshots of the plurality of snapshots within the family are marked for deletion (Fig. 1 & [0018] In step 104, the computing device may identify data files (snapshots) on the storage device(s) to be deleted using the process. In some cases, the computing device may be configured to delete all data files not necessary for the execution of the operating system of the computing device. In other embodiments, the computing device may identify a predetermined number of data files based on the operating system. In some instances, step 104 may include the identification of a priority ranking for each of the data files identified for deletion. [0019] In step 106, the computing device may clear metadata from each of the identified data files. In some embodiments, the clearing of the metadata may include the deletion of a header of each of the identified data files, which may be included therein or stored in an alternative location, which may be based on the file system for the corresponding storage device. In other embodiments, metadata for data files in a storage device may be stored in a centralized or other predetermined location of that storage device, such as based on the associated file system, and may be cleared therefrom by the computing device. [0020] In step 108, the computing device may truncate the file sizes for each of the identified data files. In some instances, file size information may be stored in the header of a data file, and may be truncated accordingly. In such instances, the computing device may truncate the file size for each of the identified data files in the respective file record. In some embodiments, truncating of the file size may include updating the file size of the data file to be zero. In other embodiments, the file size may be set to a predetermined number (e.g., based on file system) that is different from the original file size for the respective data file. Thus, the system identifies files to be deleted, aggregates the files in a to-be-deleted location and begins the truncation process as needed); and in response to completing truncation of the multiple snapshots of the plurality of snapshots within the family, deleting the multiple snapshots of the plurality of snapshots within the family([0022] In step 112, the computing device may delete or otherwise clear the file record for each of the storage devices from which data files are to be deleted. In some cases, the computing device may clear or delete only data in the file record that pertains to each of the identified files. [0024] In step 114, the computing device may delete the identified data files. Thus, the system deletes data records and data files after truncation process), and releasing the family token for each of the multiple snapshots of the plurality of snapshots within the family that were deleted ([0019] In step 106, the computing device may clear metadata from each of the identified data files. In some embodiments, the clearing of the metadata may include the deletion of a header of each of the identified data files, which may be included therein or stored in an alternative location, which may be based on the file system for the corresponding storage device…[0025] In step 116, the computing device may destroy the file data corresponding to the identified data files. For instance, in some file systems, deletion of data files in step 114 may not delete the underlying data from the storage device, but rather result in the file system flagging the corresponding data locations in the storage device as being available for future use. In such instances, step 116 may be used to ensure that the underlying data is also destroyed in an effort to make recovery impossible. Thus, any information relating to the datafiles, data records, data metadata will be deleted subsequently so the datafiles, data records, data metadata will be no longer existed). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Benker teachings in the Blount system. Skilled artisan would have been motivated to have marked snapshot to be truncated to zero taught by Benker in the Blount system to improve the speed and efficiency of the destruction of data from computing storage devices, as recognized by Benker ([0003]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Blount teaches the method further comprising inserting a pre-truncate application programming interface (API) into a state machine ([0026]: The system performs to each block of each selected file in order to insure secure deletion of the selected files by labeling to the one or more selected files are marked for secure deletion, while other files are marked for normal deletion and/or as new writes and/or as writes on existing files. This is equivalent to the pre-truncate API wherein the system determines the files to be marked for deletion before the actual deletion operation).  
Regarding claim 4, Blount further teaches the method further comprising breaking into a plurality of chunks the multiple snapshots of the plurality of snapshots within the family marked for deletion (Table on pg. 3 & [0031]: The TABLE includes the right column wherein the right column includes lists of data chunk tuples (chunks) for each file. The data tuples that are included in the lists are those portions of the file that are marked as needing to be subjected to a secure delete operation at the home site).  
Regarding claims 8 and 15, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 9 and 16, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 11 and 18, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 22, Blount in view of Benker teaches all the limitations of claim 1. Blount does not explicitly teach, wherein the mark of the respective snapshot for deletion indicates that the respective snapshot will be truncated to zero length.
Benker teaches the mark of the respective snapshot for deletion indicates that the respective snapshot will be truncated to zero length ([0048] In step 508, a file size (e.g., file size 310) of each of the one or more data files may be truncated by a data modification module (e.g., the data modification module 216) may be truncated. In one embodiment, the file size of each of the one or more data files may be truncated to zero. In step 510, each of the one or more data files may be deleted by a data destruction module (e.g., the data destruction module 218) of the computing device, wherein the overwriting and truncating steps are performed prior to deletion of each of the one or more data files). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Benker teachings in the Blount system. Skilled artisan would have been motivated to have marked snapshot to be truncated to zero taught by Benker in the Blount system to improve the speed and efficiency of the destruction of data from computing storage devices, as recognized by Benker ([0003]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 23, Blount in view of Benker teaches all the limitations of claim 2. Blount does not explicitly teach wherein the state machine includes a Mapper Layer Unit (MLU) state machine.
Benker teaches the state machine includes a Mapper Layer Unit (MLU) state machine ([0048]: In step 508, a file size of each of the one or more data files may be truncated by a data modification module (MLU) may be truncated. In one embodiment, the file size of each of the one or more data files may be truncated to zero. In step 510, each of the one or more data files may be deleted by a data destruction module of the computing device, wherein the overwriting and truncating steps are performed prior to deletion of each of the one or more data files. Thus, the system contains a module that has the control to truncate the files and delete the files. This acts similar to the MLU of the system where it controls the functions of truncating and deleting snapfiles). Please refer to claim 22 for the motivational statement.
Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (US PGPUB 20140074802) “Blount” in view of Benker et al. (US PGPUB 20180373893) “Benker” and Pawar et al. (US Patent 9442955) “Pawar”.
Regarding claim 5, Blount teaches all the limitations of claim 4. Blount in view of Benker does not explicitly teach determining that a next snapshot of the plurality of snapshots within the family was marked for deletion while truncating a first chunk of the plurality of chunks.
Pawar teaches determining that a next snapshot of the plurality of snapshots within the family was marked for deletion while truncating a first chunk of the plurality of chunks  (Fig. 11  & Col 19 line 33-55:  The system’s first set of threads started to process a first set of leaf indirect data blocks of the file system for deletion. The first set of leaf indirect data blocks are processed in parallel by the first set of threads and process for deleting the data blocks, per-block metadata of the data blocks. Then a second set of threads pre-fetches in advance per-block metadata of data blocks processed by the first set of threads and provide information of the per-block metadata to the first set of threads processing those data blocks. While processing the first set of data, the system recognizes the second set of leaf indirect data blocks which contains data to be deleted). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 6, Blount in view of Benker and Pawar teaches all the limitations of claim 5. Blount does not explicitly teach truncating together at a next chunk of at least one snapshot of the multiple snapshots and a next chunk of the next snapshot. 
Pawar teaches truncating together at a next chunk of at least one snapshot of the multiple snapshots and a next chunk of the next snapshot (Fig. 11 & Col 19 line 33-55:  The system recognizes the second set of leaf indirect data blocks and waits until the first and second set of threads finish processing the first set of leaf indirect data blocks and starts another iteration of the first and second set of threads to process another set of leaf indirect data blocks. Then the system performs a deletion on all of the leaf indirect data blocks). Please refer to claim 5 for the motivational statement.
Regarding claims 12 and 19, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 13 and 20, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 7, Blount in view of Benker and Pawar teaches all the limitations of claim 6. Blount in view of Pawar does not explicitly teach wherein at least one of: a direction of the aggregated truncation of the multiple snapshots is unchangeable; and a size of the next chunk of the next snapshot is dynamically tunable.  
Benker teaches wherein at least one of: a direction of the aggregated truncation of the multiple snapshots is unchangeable; and a size of the next chunk of the next snapshot is dynamically tunable ([0020]: The system truncates the file sizes for each of the identified data files wherein truncating of the file size may include updating the file size of the data file to be zero. Also, the file size may be set to a predetermined number (e.g., based on file system) that is different from the original file size for the respective data file. Thus the size of the file is dynamic where it is able to be adjusted). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Benker teachings in the Blount and Pawar system. Skilled artisan would have been motivated to have the size of the files for truncation to be dynamically tunable taught by Benker in the Blount and Pawar system so data across different files can be truncated to the same range or amount which improves the efficiency of the system. This close relation between both of the references highly suggests an expectation of success.
Regarding claims 14, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153